Case 1:20-cr-00135-JMF Document 121 Filed 05/12/20 Page 1of1

NEW JERSEY OFFICE | | |G 2 | | |

130 POMPTON AVENUE

VERONA NJ 07044 LAW LLC

(973) 239-4300
CRIMINAL DEFENSE

 

 

LORRAINE@LGRLAWGROUP.COM
WWW.LGAULIRUFO.COM
FAX: (973) 239-4310

Hon. Jesse M. Furman

United States District Court Judge
Thurgood Marshall

United States Courthouse

40 Foley Square

New York, NY 10007

Re: United States v Arguendas (Jacobb Padin)
20 Cr. 135 (JMF)

Dear Judge Furman:

NEW YORK OFFICE
48 WALL STREET — 5™ FL.
NYC, NY 10005

(646) 779-2746

May 12, 2020

Application GRANTED. The Clerk
of Court is directed to terminate
Doc. #120.

O ORDE

May 12, 2020

I represent Mr. Padin in the above matter. Mr. Padin currently is out on bail on 24-hour home
incarceration with electronic monitoring. I am seeking a modification of his bail conditions to permit
him to receive mental health treatment and evaluation at the direction of Pretrial Services. At this time,
the treatment is only available via telephone, so Mr. Padin will not have to leave his residence to
obtain treatment. Andrew Chan, AUSA, and Pretrial Service Officer, Bernisa Mejia have no objection
to this request. Your Honor’s consideration of this request is greatly appreciated.

Respectfully submitted,

s/

Lorraine Gauli-Rufo
Attorney for Jacobb Padin

cc: AUSA Andrew Chan
Bernisa Mejia, PTSO
